DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, including original claims 12-20 and newly added claims 21-31, in the reply filed on 9/7/2022 is acknowledged.  
The traversal is on the ground(s) that there is no undue burden on the Examiner.  This is not found persuasive because the Applicant has merely provided a conclusory statement, without providing any evidence to support the assertion that examining process-specific limitations are not an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (PG Pub. No. US 2021/0217848 A1).
Regarding claim 12, Kim teaches a nanosheet semiconductor device (fig. 30 among others), comprising:
a channel region including at least one nanosheet (¶ 0022: nanosheets 126, including portions 126a-126c, serving as transistor channels); 
a first source/drain region (¶ 0015: first portion of source/drain layer 230) and a second source/drain region (second portion of source/drain layer 230) separated from each other by the channel region (fig. 30: first and second portions of 230 separated by 126); 
a gate structure (¶ 0015: 300) including an upper gate portion disposed over the channel region and a lower gate portion surrounding the at least one nanosheet (fig. 30: upper portion of 300 disposed over 126, lower portion(s) of 300 surround 126); and 
an inner spacer (¶ 0015: 220) laterally covering the lower gate portion of the gate structure (fig. 30: 220 laterally covers lower portions of 300), the at least one nanosheet including a lateral surface contacting a corresponding one of the first and second source/drain regions (fig. 30: lateral surfaces of 126 contact 230), the inner spacer including a lateral surface contacting the corresponding one of the first and second source/drain regions (fig. 30: lateral surface of 220 contact 230), and the lateral surface of the at least one nanosheet being indented relative to the lateral surface of the inner spacer (figs. 27-30: surface of 126/230 interface indented from surface of 220/230 interface in the 1st direction).

Regarding claim 14, Kim teaches the nanosheet semiconductor device according to claim 12, wherein the gate structure includes a gate dielectric layer (¶ 0028: 270) and a metal filling layer (¶ 0028: 290) covered by the gate dielectric layer (fig. 30: portions of 290 covered by 270).

Regarding claim 15, Kim teaches the nanosheet semiconductor device according to claim 12, wherein the at least one nanosheet includes silicon (¶ 0022: in at least one embodiment, nanosheets 126 comprise silicon).

Regarding claim 16, Kim teaches the nanosheet semiconductor device according to claim 12, wherein the source/drain region includes silicon germanium (¶ 0043: in at least one embodiment, source/drain layer 230 comprises silicon germanium).

Regarding claim 17, Kim teaches a nanosheet semiconductor device (figs. 27-30 among others), comprising: 
a channel region including at least one nanosheet (¶ 0022: nanosheets 126, including portions 126a-126c, serving as transistor channels); 
a first source/drain region (¶ 0015: first portion of source/drain layer 230) and a second source/drain region (second portion of source/drain layer 230) separated from each other by the channel region (fig. 30: first and second portions of 230 separated by 126);
a gate structure (¶ 0015: 300) including an upper gate portion disposed over the channel region and a lower gate portion surrounding the at least one nanosheet (fig. 30: upper portion of 300 disposed over 126, lower portion(s) of 300 surround 126); and 
an inner spacer (¶ 0015: 220) laterally covering the lower gate portion of the gate structure (fig. 30: 220 laterally covers lower portions of 300), an interface between the at least one nanosheet and a corresponding one of the first and second source/drain regions defining a first reference line (fig. 30: interface between 126 and 230), an interface between the inner spacer and the lower gate portion of the gate structure defining a second reference line (fig. 30: interface 127 between 220 and lower portion of 300), a distance between the first and second reference lines being less than a lateral thickness of the inner spacer (fig. 29: in at least one embodiment, minimum distance between 126/230 interface and 127 interface less than maximum lateral thickness of 220).

Regarding claim 19, Kim teaches the nanosheet semiconductor device according to claim 17, wherein the gate structure includes a gate dielectric layer (¶ 0028: 270) and a metal filling layer (¶ 0028: 290) covered by the gate dielectric layer (fig. 30: portions of 290 covered by 270).

Regarding claim 20, Kim teaches the nanosheet semiconductor device according to claim 17, wherein the source/drain region includes silicon germanium (¶ 0043: in at least one embodiment, source/drain layer 230 comprises silicon germanium).

Claims 21-22, 24-27 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashemi et al. (PG Pub. No. US 2019/0326288 A1).
Regarding claim 21, Hashemi teaches a nanosheet semiconductor device (figs. 9-11 among others), comprising: 
a source/drain region (¶ 0053: 26); 
a first channel region and a second channel region (¶¶ 0041, 0051 & fig. 10: stacks of 14NS and 14P’, serving as transistor channels) separated from each other by the source/drain region (fig. 10: stack of 14NS laterally separated from stack of 14P’ by 230), each of the first and second channel regions including at least one nanosheet (fig. 10: 14NS and 14P’ each comprise a plurality of nanosheet structures); 
a first gate structure and a second gate structure (¶ 0061 & fig. 10: first gate structure 32L/34L and second gate structure 32R/34R), each of which includes an upper gate portion disposed over a corresponding one of the first and second channel regions (fig. 10: each gate structure includes an upper portion over corresponding 14NS or 14P’) and a lower gate portion surrounding the at least one nanosheet of the corresponding one of the first and second channel regions (fig. 3: each gate structure includes lower portions surrounding corresponding 14NS or 14P’); 
at least one first inner spacer (¶ 0044: first inner spacer 22) laterally covering the lower gate portion of the first gate structure (fig. 10: first 22 laterally covers lower portion(s) of first gate structure 32L/34L); and 
at least one second inner spacer (¶ 0044: second inner spacer 22) laterally covering the lower gate portion of the second gate structure (fig. 10: second 22 laterally covers lower portion(s) of second gate structure 32R/34R), a distance between the at least one nanosheet of the first channel region and the at least one nanosheet of the second channel region being greater than a distance between the at least one first inner spacer and the at least one second inner spacer (fig. 10: lateral distance between 14NS and 14P’ greater than lateral distance between first and second inner spacers 22).

Regarding claim 22, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein the source/drain region includes a main portion, a first protrusion portion laterally protruded from the main portion, and a second protrusion portion laterally protruded from the main portion and disposed oppositely to the first protrusion portion (fig. 10: 26 comprises opposing left and right lateral protrusions), and the nanosheet semiconductor device includes two of the first inner spacers separated from each other by the first protrusion portion (fig. 10: two of first inner spacers 22 vertically separated by left protrusions from 26), and two of the second inner spacers separated from each other by the second protrusion portion (fig. 10: two of second inner spacers 22 vertically separated by right protrusions from 26).

Regarding claim 24, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein the at least one nanosheet of the first channel region includes a lateral surface contacting the source/drain region, the at least one first inner spacer includes a lateral surface contacting the source/drain region, and the lateral surface of the at least one nanosheet of the first channel region is indented relative to the lateral surface of the at least one first inner spacer (fig. 10: interface between 14NS and 26 laterally indented relative to interface between 22 and 26).

Regarding claim 25, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein the at least one nanosheet of the second channel region includes a lateral surface contacting the source/drain region, the at least one second inner spacer includes a lateral surface contacting the source/drain region, and the lateral surface of the at least one nanosheet of the second channel region is indented relative to the lateral surface of the at least one second inner spacer (fig. 10: interface between 14P’ and 26 laterally indented relative to interface between 22 and 26).

Regarding claim 26, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein an interface between the at least one nanosheet of the first channel region and the source/drain region defines a first reference line (fig. 10: interface between 14NS, including doped portion 28, and 26), an interface between the at least one first inner spacer and the lower gate portion of the first gate structure defines a second reference line (fig. 10: interface between 22 and 32L), and a distance between the first and second reference lines is less than a lateral thickness of the at least one first inner spacer (fig. 10: distance between 14NS/26 interface and 22/32L interface less than lateral thickness of 22).

Regarding claim 27, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein an interface between the at least one nanosheet of the second channel region and the source/drain region defines a first reference line (fig. 10: interface between 14P’, including doped portion 28, and 26), an interface between the at least one second inner spacer and the lower gate portion of the second gate structure defines a second reference line (fig. 10: interface between 22 and 32R), and a distance between the first and second reference lines is less than a lateral thickness of the at least one second inner spacer (fig. 10: distance between 14P’/26 interface and 22/32R interface less than lateral thickness of 22).

Regarding claim 30, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein each of the first and second gate structures includes a gate dielectric layer (¶ 0062: 32L, 32R) and a metal filling layer (¶ 0062: 34L, 34R) covered by the gate dielectric layer (fig. 10: portions of 34L covers by 32L, portions of 34R covered by 32R).

Regarding claim 31, Hashemi teaches the nanosheet semiconductor device according to claim 21, wherein the at least one nanosheet of each of the first and second channel regions includes silicon (¶ 0030: 14NS and 14P’ formed from layers 14 composed of Si).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (PG Pub. No. US 2020/0052124 A1).
Regarding claim 21, Miao teaches a nanosheet semiconductor device (fig. 12 among others), comprising: 
a source/drain region (¶ 0055: 32); 
a first channel region and a second channel region (¶ 0047 & fig. 12: left and right stacks of 14C, serving as transistor channels) separated from each other by the source/drain region (fig. 12: left and right stacks of 14C laterally separated from by 32), each of the first and second channel regions including at least one nanosheet (¶ 0047: 14C stacks comprise a plurality of nanosheet structures); 
a first gate structure and a second gate structure (¶ 0064 & fig. 12: first second gate structures 36/38), each of which includes an upper gate portion disposed over a corresponding one of the first and second channel regions (fig. 12: each gate structure includes an upper portion over corresponding 14C) and a lower gate portion surrounding the at least one nanosheet of the corresponding one of the first and second channel regions (fig. 12: each gate structure includes lower portions surrounding corresponding 14C); 
at least one first inner spacer (¶ 0046: first inner spacer 24) laterally covering the lower gate portion of the first gate structure (fig. 12: first 24 laterally covers lower portion(s) of first gate structure 36/38); and 
at least one second inner spacer (¶ 0046: second inner spacer 24) laterally covering the lower gate portion of the second gate structure (fig. 12: second 24 laterally covers lower portion(s) of second gate structure 36/38), a distance between the at least one nanosheet of the first channel region and the at least one nanosheet of the second channel region being greater than a distance between the at least one first inner spacer and the at least one second inner spacer (fig. 12: lateral distance between first and second stacks of 14C greater than lateral distance between first and second inner spacers 24).

Regarding claim 22, Miao teaches the nanosheet semiconductor device according to claim 21, wherein the source/drain region includes a main portion, a first protrusion portion laterally protruded from the main portion, and a second protrusion portion laterally protruded from the main portion and disposed oppositely to the first protrusion portion (fig. 12: 32 comprises opposing left and right lateral protrusions), and the nanosheet semiconductor device includes two of the first inner spacers separated from each other by the first protrusion portion (fig. 12: two of first inner spacers 24 vertically separated by left protrusions from 32), and two of the second inner spacers separated from each other by the second protrusion portion (fig. 12: two of second inner spacers 24 vertically separated by right protrusions from 32).

Regarding claim 23, Miao teaches the nanosheet semiconductor device according to claim 22, wherein the first protrusion portion has a lateral thickness which is up to a lateral thickness of the at least one first inner spacer (fig. 12: lateral thickness of left protrusion less than lateral thickness of 24), and the second protrusion portion has a lateral thickness which is up to a lateral thickness of the at least one second inner spacer (fig. 12: lateral thickness of right protrusion less than lateral thickness of 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 12 and 17 above, and further in view of Reznicek et al. (PG Pub. No. US 2021/0288187 A1).
Regarding claim 13, Kim teaches the nanosheet semiconductor device according to claim 12, wherein an interface between the at least one nanosheet and a corresponding one of the first and second source/drain regions defines a first reference line (fig. 30: interface between 126 and 230), an interface between the inner spacer and the lower gate portion of the gate structure defines a second reference line (fig. 30: interface between 220 and 300).
Kim is silent to a distance between the first and second reference lines is in a range from 0 nm to 8 nm.
Reznicek teaches a nanosheet semiconductor device (fig. 10), including an interface between at least one nanosheet (¶ 0043: 130/132/134, corresponding to 126a-126c of Kim) and a source/drain region (¶ 0068: 550, corresponding to 230 of Kim) defining a first reference line (fig. 10: interface between 130 and 550), an interface between an inner spacer (¶ 0066: 450) and a lower gate portion of a gate structure (¶ 0079: 810, corresponding to 300 of Kim) defines a second reference line (fig. 11: interface between 450 and 810), wherein a distance between the first and second reference lines is in a range from 0 nm to 8 nm (¶ 0067: distance between interfaces defined by thickness of 450, which is in a range from 3 to 8 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the distance of Kim in the range of Reznicek, as a means to optimize the electrical isolation between the source/drain and the lower gate structure.
Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of nm-scale distances between a nanosheet/source-drain interface and a gate/inner spacer interfaces is disclosed by Reznicek. 

Regarding claim 18, Kim teaches the nanosheet semiconductor device according to claim 17, including first and second reference lines.
Kim is silent to wherein the distance between the first and second reference lines is in a range from 0 nm to 8 nm.
Reznicek teaches a nanosheet semiconductor device (fig. 10), including an interface between at least one nanosheet (¶ 0043: 130/132/134, corresponding to 126a-126c of Kim) and a source/drain region (¶ 0068: 550, corresponding to 230 of Kim) defining a first reference line (fig. 10: interface between 130 and 550), an interface between an inner spacer (¶ 0066: 450) and a lower gate portion of a gate structure (¶ 0079: 810, corresponding to 300 of Kim) defines a second reference line (fig. 11: interface between 450 and 810), wherein a distance between the first and second reference lines is in a range from 0 nm to 8 nm (¶ 0067: distance between interfaces at least partially dependent on thickness of 450, which is in a range from 3 to 8 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the distance of Kim in the range of Reznicek, as a means to optimize the electrical isolation between the source/drain and the lower gate structure.
Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of nm-scale distances between a nanosheet/source-drain interface and a gate/inner spacer interfaces is disclosed by Reznicek.  Accordingly, it would have been obvious to said artisan to discover the optimum or working range of “0 nm to 8 nm”.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi as applied to claims 26 and 27 above, and further in view of Reznicek.
Regarding claims 28-29, Hashemi teaches the nanosheet semiconductor device according to claims 26 and 27, including first and second reference lines.
Hashemi is silent to wherein the distance between the first and second reference lines is in a range from 0 nm to 8 nm.
Reznicek teaches a nanosheet semiconductor device (fig. 10), including an interface between at least one nanosheet (¶ 0043: 130/132/134, corresponding to 14NS/28 of Hashemi) and a source/drain region (¶ 0068: 550, corresponding to 26 of Hashemi) defining a first reference line (fig. 10: interface between 130 and 550), an interface between an inner spacer (¶ 0066: 450, corresponding to 22 of Hashemi) and a lower gate portion of a gate structure (¶ 0079: 810, corresponding to 32L/34L of Hashemi) defines a second reference line (fig. 11: interface between 450 and 810), wherein a distance between the first and second reference lines is in a range from 0 nm to 8 nm (¶ 0067: distance between interfaces at least partially dependent on thickness of 450, which is in a range from 3 to 8 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the distance of Kim in the range of Reznicek, as a means to optimize the electrical isolation between the source/drain and the lower gate structure.
Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of nm-scale distances between a nanosheet/source-drain interface and a gate/inner spacer interfaces is disclosed by Reznicek. Accordingly, it would have been obvious to said artisan to discover the optimum or working range of “0 nm to 8 nm”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (PG Pub. No. US 2021/0210598 A1) teaches nanosheets 108 indented from inner spacers 116 (fig. 16).
Yao et al. (PG Pub. No. US 2021/0028297 A1) teaches nanosheets 107a-107c indented from inner spacers 115 (fig. 13B), wherein a depth of nanosheet lateral recesses is 8-13 nm (¶ 0048).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894